Citation Nr: 0534507	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  04-28 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a foot disability, 
to include tinea pedis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to May 
1987.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC.

Procedural history

In March 2002, the veteran filed a claim of entitlement to 
service connection for PTSD and residuals of a head injury.  
In a June 2002 rating decision, service connection was denied 
for PTSD and residuals of a head injury; the veteran was 
notified of the decision on July 2, 2002.  Later in July 
2002, he filed a notice of disagreement (NOD).  The RO issued 
a statement of the case (SOC) service connection in October 
2002.  In June 2003, the veteran filed a timely substantive 
appeal.

In November 2002, the veteran filed a claim of entitlement to 
service connection for athlete's foot.  In June 2003, the 
veteran filed a NOD.  In October 2003, the RO issued a SOC 
regarding the denial of service connection for athlete's 
foot.  In March 2004, the veteran submitted a timely 
substantive appeal.  

In November 2005, the veteran's claim was advanced on the 
Board's docket due to severe financial hardship.  See 38 
C.F.R. § 20.900(c) (2005).

On December 12, 2005, the veteran presented oral testimony at 
a hearing held in Washington, DC before the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the veteran's claims folder.  

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Clarification of issues on appeal

The veteran has at various times claimed entitlement to 
service connection for residuals of a head injury.  However, 
the only claimed residual is a psychiatric condition.  
Accordingly, the Board does not believe that a claim of 
entitlement to service connection for residuals of a head 
injury exists as a separate issue.  

At that hearing, the veteran's representative indicated that 
the claims were not narrowly limited to athlete's foot and 
PTSD and that instead the claims were broader, that is a foot 
disability and a psychiatric disability.  See the hearing 
transcript, pages 5-6.  The Board agrees.  Therefore, the 
issues are as stated on the title page.



REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.

Reasons for remand

Service medical and personnel records 

As was noted in the Introduction, the veteran served on 
active duty from 1980 to 1987.  However, the veteran's 
service medical records from 1985 to 1987 are the only 
service medical records in the veteran's claims file.  

The RO asked the service department in October 2002 to make a 
last-ditch effort to find the veteran's other service medical 
records.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  
In December 2002, the service department responded that there 
were no additional service medical records.  However, the 
service department provided service medical records for 
another veteran.  The veteran's representative argued at the 
hearing that because records may have been switched, another 
search for the veteran's service medical records should be 
made.  See the hearing transcript, page 3, which includes 
reference to the other veteran's name and C number.  The 
Board concurs.

The veteran's representative agreed with the undersigned 
Veterans Law Judge that the veteran's service personnel 
records should also be obtained, since those records may 
indicate changes in his work performance congruent with this 
alleged in-service stressor.  

VA medical records

At the hearing, the veteran testified that he was currently 
receiving treatment at the VA Medical Center in Washington, 
DC.  A statement from a VA registered nurse shows that the 
veteran had extensive psychiatric treatment at that facility 
starting in October 2003.  Moreover, a November 2004 
statement from a VA doctor reflects that the veteran received 
treatment at that facility since March 2004 for a left foot 
disability.  Although the RO obtained some records from that 
facility from January 2001 to March 2004, additional records 
need to be obtained.  

Records from the VA medical center in Fayetteville, North 
Carolina, for the period from November 2001 to December 2002 
are of record.  However, a record from the VAMC in 
Washington, DC shows that the veteran last received treatment 
from the VA medical center in Fayetteville in May 2003.  It 
thus appears that additional records from the VA medical 
center in Fayetteville may be available.  

The evidence additionally indicates that the veteran may have 
received treatment at VA medical centers in Baltimore, 
Maryland; Durham, North Carolina; and Columbia, South 
Carolina.  Records from these facilities need to be obtained.

Nexus opinion

The United States Court of Appeals for Veterans Claims has 
held that, in situations in which there is competent evidence 
of a current disability and evidence indicating an 
association between the claimant's disability and his active 
service, under 38 U.S.C.A. § 5103A VA is to obtain a medical 
opinion as to whether there is a nexus between that 
disability and his active service.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  

In this case, the veteran has current foot disabilities, 
including tinea pedis.  The veteran's service medical records 
show that X-rays of the right foot were taken in January 1986 
following a foot injury and that in February 1986 athlete 's 
foot was diagnosed.  The Board believes that obtaining a 
medical nexus opinion is necessary.

VCAA notice

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)] includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.

Although the RO has sent a VCAA letter to the veteran 
concerning his foot claim, the RO did not send a letter to 
the veteran which complies with the notice provisions of the 
VCAA as to the other claim on appeal, entitlement to service 
connection for a psychiatric disability, to the veteran's 
correct address.  
[The Board also notes that a development letter regarding the 
veteran's claim was sent to another veteran.]  The Board has 
been prohibited from itself curing these defects.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following action:

1.  A VCAA letter addressing the issue of 
service connection for a psychiatric 
disorder, including PTSD, to include 
being claimed as a residual of an in-
service head injury must be provided to 
the veteran, with a copy to his 
representative.  VBA should advise the 
veteran of the need to identify or submit 
credible supporting evidence of a motor 
vehicle accident in February 1982 and a 
stillborn child in February 1987 
occurred.  

2.  VBA should request all additional 
treatment records not already of record 
pertaining to the veteran from the 
Fayetteville VAMC (in particular from 
February to May 2003) and the Washington 
VAMC (in particular from October 2003 to 
the present).  VBA should request all 
treatment records from the Baltimore 
VAMC, the Durham VAMC and the Columbia 
VAMC.  Efforts to obtain these records 
should be memorialized in the veteran's 
VA claims folder.  Any such treatment 
records so obtained should be associated 
with the claims folder.

3.  VBA should review the hearing 
transcript, page 3, and make another 
attempt to secure service medical 
records.  In addition, VBA should obtain 
the veteran's service personnel records 
and associate them with the veteran's VA 
claims folder.  

4.  VBA must arrange for the veteran to 
undergo an examination to determine the 
nature and etiology of any current foot 
disabilities.  With respect to any 
diagnosed foot disorder, to include any 
skin condition, the examiner should 
provide an opinion as to whether the 
current disability is as least as likely 
as not related to the veteran's military 
service, including the diagnosis of 
athlete's foot in February 1986.  A 
report of the examination should be 
associated with the veteran's VA claims 
folder.

5.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claims.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

